  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARSHALL COGMAN,                )
                                )
     Petitioner,                )
                                )       CIVIL ACTION NO.
     v.                         )        2:18cv855-MHT
                                )             (WO)
WARDEN BENNETT, et al.,         )
                                )
     Respondents.               )

                          JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court that:

    (1) The      United       States    Magistrate      Judge's

recommendation (doc. no. 5) is adopted.

    (2) The petition for writ of habeas corpus (doc.

no. 1) is dismissed because the required permission has

not been obtained from the Eleventh Circuit Court of

Appeals.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment
pursuant   to   Rule   58   of   the   Federal   Rules   of   Civil

Procedure.

     DONE, this the 30th day of October, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
